Citation Nr: 0500406	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  97-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, claimed as a residual of Agent Orange exposure 
during service.

2.  Entitlement to service soft-tissue sarcoma, claimed as a 
residual of Agent Orange exposure during service.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1966 
to May 1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
New York, New York (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran has current diagnoses of:  chronic 
prostatitis, prostatic hypertrophy, and inflammatory bowel 
disease.  

3.  The veteran does not have a diagnosis of prostate cancer 
or soft-tissue sarcoma.  

4.  There is no competent medical evidence which relates the 
veteran's current prostate and bowel disorders to military 
service or to Agent Orange exposure during service.  


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred, to include as a result of exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Soft-tissue sarcoma was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred, to include as a result of exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated December 2003.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and afforded the veteran a 
VA Compensation and Pension  examination.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes;  Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (emphasis added).

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

Prostate cancer and soft-tissue sarcoma may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if they are manifest to a degree 
of 10 percent at any time after the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f).  The veteran's discharge 
papers, DD 214, reveal that he served in the Army from May 
1966 to May 1968 and that he was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.  This evidence confirms 
that the veteran served in Vietnam during the specified 
period of time; as such, he is presumed to have been exposed 
to Agent Orange during this period of service. 

The Board finds that service connection of prostate cancer 
and soft tissue sarcoma is not warranted as there is no 
competent medical evidence of record showing that the veteran 
has ever been diagnosed as having prostate cancer or soft-
tissue sarcoma.  

The veteran's service medical records are complete.  These 
records do not reveal any complaints of, or treatment for, 
prostate disorders, including prostate cancer, or soft tissue 
sarcoma during service.  The service medical records reveal 
that the veteran was treated for gonorrhea during service.  
However, on separation examination in April 1968 no 
abnormalities in the veteran were noted.  The examining 
physician specifically noted that the veteran had "gonorrhea 
- treated." 


VA medical treatment records dating from 1970 to 1984 reveal 
that the veteran was treated for urinary tract symptoms.  
These records reveal that the veteran sought treatment for 
genitourinary symptoms beginning in approximately May 1970.  
He was diagnosed as having chronic prostatitis and has been 
treated for his prostatitis intermittently between May 1970 
and September 1984.  

In February 1997, a VA examination of the veteran was 
conducted.  The veteran reported having symptoms of urinary 
frequency and urgency.  Physical examination revealed an 
enlarged prostate.  Laboratory testing, including PSA 
testing, was normal.  The diagnosis was prostatic 
hypertrophy.  

VA medial records dated in September 2000 reveal that the 
veteran had complaints of diarrhea for 20 years and a 
colonoscopy was conducted.  The diagnosis indicated the 
presence of inflammatory bowel disease.  

In October 2004, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran admitted that he had not been diagnosed as having 
prostate cancer.  The veteran also testified that he was 
diagnosed as having soft-tissue sarcoma.  However, close 
review of his testimony reveals that the veteran does not 
have soft-tissue sarcoma.  All testimony related to this 
claim refers to gastrointestinal disturbances, especially the 
veteran's complaints of diarrhea.  

The veteran's claims have been made in numerous written 
statements as well as his  hearing testimony.  His claim with 
respect to prostate disorders is that prostate cancer 
warrants presumptive service connection on the basis of Agent 
Orange exposure during service under 38 C.F.R. § 3.309(e), so 
Agent Orange must have caused the other prostate disorders, 
prostatitis and prostatic hypertrophy, which he has actually 
been diagnosed as having.  Additionally, the veteran claims 
that he filed a claim for soft-tissue sarcoma and has 
diarrhea and gastrointestinal disturbances.  However, there 
is no medical evidence which shows that the veteran has soft-
tissue sarcoma or prostate cancer.  

The Board also notes that the RO denied service connection 
for a gastrointestinal condition, claimed as due to herbicide 
exposure in a June 1999 rating decision.  The veteran was 
provided notice of this decision in July 1999, but did not 
appeal this decision.  See 38 U.S.C.A. § 7105 (West 2002).  

The evidence of record reveals that the veteran has medical 
diagnoses of prostatitis, prostatic hypertrophy, and an 
inflamed colon with symptoms of recurrent diarrhea.  However, 
none of these disorders are one of the disabilities which 
warrant presumptive service connection based on Agent Orange 
exposure during service.  The veteran's does not have 
prostate cancer or soft-tissue sarcoma.  As such service 
connection cannot be granted under 38 C.F.R. § 3.309(e).  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Accordingly, the claims for service connection 
under 38 C.F.R. § 3.309(e) must be denied as a matter of law.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Review of the veteran's service medical records reveals that 
he did not have complaints of diarrhea during service.  There 
is also no diagnosis of chronic prostatitis, prostatic 
hypertrophy, or inflammatory bowel disease in the service 
medical records.  Again, the service medical records reveal 
that the veteran was treated for gonorrhea during service.  
However, on separation examination in April 1968 no 
abnormalities in the veteran were noted.  The examining 
physician specifically noted that the veteran had "gonorrhea 
- treated."  VA records reveal that the veteran's first 
complaints related to chronic prostatitis were in May 1970, 
over two years after he separated from service.  There is 
absolutely no medical evidence which in anyway relates the 
veteran's current chronic prostatitis, prostatic hypertrophy, 
and inflammatory bowel disease to military service or to 
Agent Orange exposure during service.  As such, the 
preponderance of the evidence is against the claim and it 
must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a prostate disorder is denied.  

Service connection for soft-tissue sarcoma is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


